DETAILED ACTION
Claims 1-18, 22, 26, 32, 33 and 35-52 are pending in the Instant Application. 
Claims 1-3, 5-13, 15-18, 22, 26, 32, 33 35-38, 40-48 and 50-52 are rejected. (Non-Final Rejection). 
Claims 4, 14, 39 and 49 are objected to. 

Notice of Pre-AIA  or AIA  Status



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 01/04/2018 is a continuation of PCT/CN2016/087462 , filed 06/28/2016, which claims foreign priority to 201510398346.6 , filed 07/08/2015

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first, second, fourth, seventh and eighth receiving module, a first, third, seventh eighth and ninth sending module, a requesting module, a verification module a first and second writing module, a creating module,  a second querying module, and a reading module in claim 18, 22, 26, 32 and, 33. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a requesting module”, “a verification module,” “a creating module”, “a second querying module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While other “modules” listed in the claim interpretation section of this rejection are non-specialized functions that are commonly 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 18, 22, 26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the specification requires an algorithm for the modules listed above, which are not present. As a result, claims are rejected for failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 35 recites an “intermediate file processing system” that does not contain any hardware, and can be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15, 18, 22, 26 32, 35-38, 40-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiman et al. (“Neiman”), United States Patent Application Publication No. 2003/0236848, in view of Leggette et al. (“Leggette”), United States Patent Application Publication No. 2015/0040134, in further view of Hu et al. (“Hu”), United States Patent Application Publication No. 2015/0150017. 

As per claim 1, Neiman discloses an intermediate file processing method for a cluster management client, comprising: 
receiving, from a first client, a message of writing an intermediate file to a first server ([0127] wherein the global cache (first server) receives a message (receives a data message) to store an intermediate data (see [0093] wherein the intermediate results are stored as a file) to a first server by node computers (first client));
requesting a second server to create cluster information of the intermediate file ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job);
receiving a cluster information returned by the second server after the cluster
information is created ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information) , wherein the cluster information comprises a priority level ([0084] wherein the priority level is described as information); wherein the intermediate file is uploaded to the first server by the first client ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), and the intermediate file is read from the first server by the second client according to the cluster information ([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose sending the cluster information to the first client and a second client ; and so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette teaches sending the cluster information to the first client and a second client ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results); but does not teach so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the intermediate file is written by the ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate files by load and priority information in order to improve overall performance by reducing the instances in which partition segments are fetched from disk.

As per claim 2, note the rejection of claim 1 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 1. However, Neiman further discloses wherein the cluster information further comprises an expiration time, and the ([0114] wherein an expiration time exists, but if the job is not complete, it may be extended).

As per claim 3, note the rejection of claim 1 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 2. However, Neiman further discloses receiving, from the second client, a message indicating that the intermediate file has been read from the first server ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read); and
updating the expiration time to the current time on the second server, so that the second server deletes the cluster information, and the first server deletes the intermediate file corresponding to the cluster information ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done).

As per claim 5, Neiman discloses an intermediate file processing method for a first server, comprising:
 ([0127] wherein client requests to write to the global cache (first server) the intermediate data (file) to a first server by node computers (first client)); 
and wherein the cluster information includes a priority level ([0084] wherein the priority level is described as information about a job, for which the intermediate results exist for);
verifying the received cluster information ([0084] wherein the user is given an option to alter the priority cluster information, and change it if it needs, thereby verifying that priority); 
receiving the intermediate file uploaded by the first client([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), but does not disclose the request including cluster information of the intermediate file, wherein the cluster information is created by a second server and provided to the first client and a second client via a cluster management client; and sending a message of successful verification to the first client, when the received cluster information is verified; and writing the intermediate file according to a local disk load and the priority level of the cluster information. However, Leggette teaches the request including cluster information of the intermediate file ([0288] wherein the request priority of the intermediate results (partial task/partial task results when the task is sent), wherein the cluster information is created by a second server and provided to the first client and a second client via a cluster management client([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results); and when the received cluster information is verified ([0287] wherein the determining of the priority level is the verification), sending a message of successful verification to the first client ([0288] wherein the priority is sent), but does not teach writing the intermediate file according to a local disk load and the priority level of the cluster information. However, Hu teaches writing the intermediate file according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate 

As per claim 6, note the rejection of claim 5 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 5. Neiman further discloses sending a write location of the intermediate file corresponding to the cluster information to the second client ([0128] wherein the cache returns that the intermediate file is located at that cache i.e. the location), according to a query request from the second client, wherein the query request comprises the cluster information ([0125] wherein the key is unique to a job, wherein the job contains the priority for that intermediate file); and
sending the intermediate file corresponding to the cluster information to the second client according to a read request from the second client, wherein the read request comprises the write location ([0128] wherein the result is returned if found at that location).

As per claim 7, note the rejection of claim 5 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 5. Neiman further discloses sending usage information for the intermediate file corresponding to the cluster information to the second server at an interval of a second preset time length ([0114] wherein the usage information is stored by the second server and is updated at intervals to determine status). 

([0114] wherein the expiration time for a job associated with the intermediate data is described), and the method further comprises:
synchronizing the cluster information stored in the second server ([0114] wherein the data is synchronized to determine if a job is done); and when the cluster information of the intermediate file has been deleted by the second server, deleting the intermediate file corresponding to the cluster information ([0114] wherein when the job information is deleted, the cluster information, the intermediate file is also deleted).


As per claim 9, Neiman discloses an intermediate file processing method for a second server, comprising: 
creating cluster information according to a request from a cluster management client ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job);,
wherein the cluster information is associated with an intermediate file written by a first client to a first server ([0042], wherein job meta-information is “of the intermediate file” since the file is related to a job) and includes a priority level ([0084] wherein the priority level is described as information);
 ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), and the intermediate file is read from the first server by the second client according to the cluster information ([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose sending the cluster information to the cluster management client, wherein the cluster information is sent to the first client and a second client by the cluster management client, and so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette teaches sending the cluster information to the cluster management client, wherein the cluster information is sent to the first client and a second client by the cluster management client ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as 

As per claim 10, note the rejection of claim 9 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 9. Neiman further teaches wherein the cluster information further includes an expiration time ([0114] wherein the expiration time for the job is described that is related to the job), and the method further comprises:
updating the expiration time according to the cluster management client at an interval of a first preset time length, to extend the life cycle of the cluster information ([0114] wherein an expiration time exists, but if the job is not complete, it may be extended).

updating the expiration time to the current time on the cluster management client after the second client successfully reads the intermediate file from the first server ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done); and
deleting the cluster information on of the intermediate file ([0114] wherein the task outputs (intermediate file) are deleted if they have been used.).

As per claim 12, note the rejection of claim 9 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 10. Neiman further teaches     
synchronizing the locally stored cluster information to the first server, so that when the cluster information of the intermediate file has been deleted, the first server deletes the intermediate file corresponding to the cluster information([0114] wherein when the job information is deleted, the cluster information, the intermediate file is also deleted).

As per claim 13, note the rejection of claim 9 where Neiman, Leggette and Hu are combined. The combination teaches the method of claim 10. Neiman further teaches  
receiving usage information for the intermediate file corresponding to the cluster information from the first server at an interval of a second preset time length ([0114] wherein the usage information is stored by the second server and is updated at intervals to determine status)..

As per claim 15, Neiman discloses an intermediate file processing method for a first client, comprising:
sending, to a cluster management client, a message of writing an intermediate file to a first server ([0127] wherein the scheduler (cluster management client) is sent notice of a job being terminated, which is an indication that partial results are stored in the global cache), so that the cluster management client requests a second server to create cluster information of the intermediate file([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job) ;
receiving the cluster information returned by the cluster management client, wherein the cluster information includes a cluster name and a priority level ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information, and a name is received by determining cost on the nodes in the cluster as discussed in [0082]), sending, to the first server, a request of writing the intermediate file ([0127] wherein the results being sent is the request to write the intermediate file), but does not teach, wherein the request includes the cluster information and the cluster information is ([0288] wherein the request priority of the intermediate results (partial task/partial task results when the task is sent); and writing the intermediate file to the first server after the cluster information is successfully verified by the first server ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the first server writes the intermediate file according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the first server writes the intermediate file according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the 

As per claim 18, Neiman discloses an intermediate file processing client, comprising:
a first receiving module configured to receive, from a first client, a message of writing an intermediate file to a first server ([0127] wherein the global cache (first server) receives a message (receives a data message) to store an intermediate data (see [0093] wherein the intermediate results are stored as a file) to a first server by node computers (first client));
 a requesting module configured to request a second server to create cluster information of the intermediate file ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job);
a second receiving module configured to receive the cluster information returned by the second server after the cluster information is successfully created ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information), wherein the cluster information includes a priority level([0084] wherein the priority level is described as information); and
and the intermediate file is read from the first server by the second client according to the cluster information([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node),  but does not disclose a first sending module configured to send the cluster information to the first client and a second client, wherein the intermediate file is uploaded to the first server by the first client, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette teaches a first sending module configured to send the cluster information to the first client and a second client ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach wherein the intermediate file is uploaded to the first server by the first client, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches wherein the intermediate file is uploaded to the first server by the first client, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate files by load and priority information in order to improve overall performance by reducing the instances in which partition segments are fetched from disk.

As per claim 22, Neiman discloses an intermediate file processing server, comprising:
a fourth receiving module configured to receive, from a first client, a request of writing an intermediate file ([0127] wherein cache receives the data is the (first server) to store an intermediate data (file) by node computers (first client)), the request including cluster information of the intermediate file, wherein the cluster information is ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information);   a verification module configured to verify the received cluster information ([0084] wherein the user is given an option to alter the priority cluster information, and change it if it needs, thereby verifying that priority), but does not teach the cluster information then sent by the cluster management client to the first client and a second client, and includes a priority level; a third sending module configured to send a message of successful verification to the first client when the received cluster information is verified; and a first writing module configured to receive the intermediate file uploaded by the first client and write the intermediate file according to a local disk load and the priority level of the cluster information. However, Leggette teaches the cluster information then sent by the cluster management client to the first client and a second client, and includes a priority level ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results); a third sending module configured to send a message of successful verification to the first client when the received cluster information is verified([0288] wherein the priority is sent and [0287] wherein the determining of the priority level is the verification); but does not teach a first writing module configured to receive the intermediate file uploaded by the first client and write the intermediate file according to a local disk load ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate files by load and priority information in order to improve overall performance by reducing the instances in which partition segments are fetched from disk.



a creating module configured to create cluster information according to a request from a cluster management client ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), wherein the cluster information is associated with an intermediate file written by a first client to a first server ([0042], wherein job meta-information is “associated with an intermediate file” since the file is related to a job), and the cluster information includes a priority level ([0084] wherein the priority level is described as information); and
a seventh sending module configured to send the cluster information to the cluster management client ([0084] wherein a user the service manager (cluster management client) sends the cluster information, updated priority), wherein the intermediate file is uploaded to the first server by the first client ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)); 
and the intermediate file is read from the first server by the second client according to the cluster information ([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose the cluster information is sent to the first client and a second client by the cluster management client, wherein the intermediate file is uploaded to the first server by the first client so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for 

As per claim 32, Neiman discloses an intermediate file processing client, comprising:
an eighth sending module configured to send, to a cluster management client, a message of writing an intermediate file to a first server ([0127] wherein the scheduler (cluster management client) is sent notice of a job being terminated, which is an indication that partial results are stored in the global cache), so that the cluster management client requests a second server to create cluster information of the intermediate file([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job) a seventh receiving module configured to receive the cluster information returned by the cluster management client, wherein the cluster information includes a priority level ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information);
a ninth sending module configured to send, to the first server, a request of writing the intermediate file ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information); but does not disclose the first server verifies the cluster information the request including the cluster information; and a second writing module configured to write the intermediate file to the first server after the cluster information is successfully verified by the first server, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However. Leggette teaches the first server verifies the cluster information the request including the cluster information ([0288] wherein the request priority of the intermediate results (partial task/partial task results when the task is sent); and a second writing module configured to write the intermediate file to the first server after the cluster information is successfully verified by the first server([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as 

As per claim 35, Neiman discloses an intermediate file processing system, comprising: a first client, a second client, a first server, a second server, and a cluster management client ([0127] wherein the node computer is the first client, and the new node is the second client. The first server is the cache, the second server is the scheduler and the cluster management client is the schedule);
before writing an intermediate file to the first server, the first client sends, to the cluster management client, a message of writing an intermediate file to the first server ([0127] wherein the scheduler  (cluster management client) is sent notice of a job being terminated, which is an indication that partial results are stored in the global cache); 
the cluster management client requests the second server to create cluster information of the intermediate file ([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), 
the first client requests the first server to write the intermediate file according to the cluster information ([0127] wherein the global cache (first server) receives a message (receives a data message) to store an intermediate data), 
the second client reads the intermediate file from the first server according to the cluster information([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose sends the cluster information to the first client and the second client after receiving the cluster information returned by the second server; the cluster information includes a priority level; uploads the intermediate file to the first server after receiving a message, returned by the first server, indicating that the cluster information has been successfully verified; the first server writes the intermediate file according to a local disk load and the priority level of the cluster information. However, Leggette teaches sends the cluster information to the first client and the second client after receiving the cluster information returned by the second server, the cluster information includes a priority level ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks received from all the severs, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results); uploads the intermediate file to the first server after receiving a message, returned by the first server, indicating that the cluster information has been successfully verified ([0288] wherein the priority is sent and [0287] wherein the determining of the priority level is the verification); but does not teach first server writes the intermediate file according to a local disk load and the priority level of the cluster information. However, Hu teaches first server writes the intermediate file according to a local disk load and the priority level of the cluster information 
([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate files by load and priority information in order to improve overall 

As per claim 36, Neiman discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the device to perform an intermediate file processing method for a cluster management client, the method comprising:
receiving, from a first client, a message of writing an intermediate file to a first server ([0127] wherein the global cache (first server) receives a message (receives a data message) to store an intermediate data (see [0093] wherein the intermediate results are stored as a file) to a first server by node computers (first client));
requesting a second server to create cluster information of the intermediate file([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job);
receiving the cluster information returned by the second server after the cluster information is created ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information), wherein the cluster information comprises a cluster name and a priority level ([0084] wherein the priority level is described as information and a name is received by determining cost on the nodes in the cluster as discussed in [0082]); wherein the intermediate file is uploaded to the first server by the first client ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)); wherein the intermediate file is uploaded to the first server by the first client ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), and the intermediate file is read from the first server by the second client according to the cluster information ([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose sending the cluster information to the first client and a second client, , so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette teaches sending the cluster information to the first client and a second client([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as 

As per claim 37, note the rejection of claim 36 where Neiman, Leggette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 36. Neiman further discloses wherein the cluster information further comprises an expiration time, and the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
updating the expiration time of the cluster information on the second server at an interval of a first preset time length, to extend the life cycle of the cluster information ([0114] wherein an expiration time exists, but if the job is not complete, it may be extended)..

As per claim 38, note the rejection of claim 36 where Neiman, Leggette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 37. Neiman further discloses wherein the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
receiving, from the second client, a message indicating that the intermediate file has been read from the first server ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read); and
updating the expiration time to the current time on the second server, so that the second server deletes the cluster information, and the first server deletes the intermediate file corresponding to the cluster information ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done).


As per claim 40, Neiman discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the device to perform an intermediate file processing method for a first server, the method comprising:
receiving, from a first client, a request of writing an intermediate file([0127] wherein client requests to write to the global cache (first server) the intermediate data (file) to a first server by node computers (first client)), the cluster information includes a cluster name and a priority level ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information, and a name is received by determining cost on the nodes in the cluster as discussed in [0082]);
verifying the received cluster information ([0084] wherein the user is given an option to alter the priority cluster information, and change it if it needs, thereby verifying that priority);
receiving the intermediate file uploaded by the first client([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), but does not disclose the request including cluster information of the intermediate file, wherein the cluster information is created and sent by a second server to a cluster management client, and is then sent by the cluster management client to the first client and a second client, sending a message of successful verification to the first client, when the received cluster information is verified; and writing the intermediate file according to a local disk load and the priority level of the cluster information. However, Leggette teaches the request including cluster information of the intermediate file ([0288] wherein the request priority of the intermediate results (partial task/partial task results when the task is sent), wherein the cluster information is created and sent by a second server to a cluster management client, and is then sent by the cluster management client to the first client and a second client ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), sending a message of successful verification to the first client, when the received cluster information is verified ([0288] wherein the priority is sent); but does not teach writing the intermediate file according to a local disk load and the priority level of the cluster information. However, Hu teaches writing the intermediate file according to a local disk load and the priority level of the cluster information([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for 

As per claim 41, note the rejection of claim 40 where Neiman, Leggette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 40. Neiman further discloses wherein the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
sending a write location of the intermediate file corresponding to the cluster information to the second client ([0128] wherein the cache returns that the intermediate file is located at that cache i.e. the location), according to a query request from the second client, wherein the query request comprises the cluster information([0125] wherein the key is unique to a job, wherein the job contains the priority for that intermediate file);  and
sending the intermediate file corresponding to the cluster information to the second client according to a read request from the second client, wherein the read request comprises the write location([0128] wherein the result is returned if found at that location).

As per claim 42, note the rejection of claim 40 where Neiman, Leggette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 40. Neiman further discloses wherein the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
([0114] wherein the usage information is stored by the second server and is updated at intervals to determine status).

As per claim 43, note the rejection of claim 40 where Neiman, Leggette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 40. Neiman further discloses wherein the cluster information further includes an expiration time, and the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
synchronizing the cluster information stored in the second server ([0114] wherein the data is synchronized to determine if a job is done); and
when the cluster information of the intermediate file has been deleted by the second server, deleting the intermediate file corresponding to the cluster information([0114] wherein when the job information is deleted, the cluster information, the intermediate file is also deleted).

As per claim 44 Neiman discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the device to perform an intermediate file processing method for a second server, the method comprising:
creating cluster information according to a request from a cluster management client ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), wherein the cluster information is associated with an intermediate file written by a first client to a first server ([0084] wherein a user (cluster management client) requests or the scheduler creates cluster priority meta-information for a job) and includes a cluster name and a priority level ([0084] wherein the priority level is described as information and a name is received by determining cost on the nodes in the cluster as discussed in [0082]);
the intermediate file is uploaded to the first server by the first client ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)), and the intermediate file is read from the first server by the second client according to the cluster information ([0127] wherein the intermediate results (file) is read from the cache (first server) by the second client, the new available node), but does not disclose sending the cluster information to the cluster management client, wherein the cluster information is sent to the first client and a second client by the cluster management client, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information. However, Leggette teaches sending the cluster information to the cluster management client, wherein the cluster information is sent to the first client and a second client by the cluster management client ([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the intermediate file is written by the first server ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman and Leggette with the storing of intermediate files by load and priority information in order to improve overall performance by reducing the instances in which partition segments are fetched from disk.


updating the expiration time according to the cluster management client at an interval of a first preset time length, to extend the life cycle of the cluster information ([0114] wherein an expiration time exists, but if the job is not complete, it may be extended)..

As per claim 46, note the rejection of claim 44 where Neiman, Legette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 45. Neiman further discloses wherein the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
updating the expiration time to the current time on the cluster management client after the second client successfully reads the intermediate file from the first server([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done); and
deleting the cluster information of the intermediate file ([0114] wherein the task outputs (intermediate file) are deleted if they have been used.).


synchronizing the locally stored cluster information to the first server, so that when the cluster information of the intermediate file has been deleted, the first server deletes the intermediate file corresponding to the cluster information ([0114] wherein when the job information is deleted, the cluster information, the intermediate file is also deleted).

As per claim 48, note the rejection of claim 44 where Neiman, Legette and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 44. wherein the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
receiving usage information for the intermediate file corresponding to the cluster information from the first server at an interval of a second preset time length ([0114] wherein the usage information is stored by the second server and is updated at intervals to determine status).

As per claim 50, Neiman discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the device to perform an intermediate file processing method for a first client, the method comprising:
([0127] wherein the scheduler (cluster management client) is sent notice of a job being terminated, which is an indication that partial results are stored in the global cache), so that the cluster management client requests a second server to create the cluster information of the intermediate file([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job);
receiving the cluster information returned by the cluster management client, wherein the cluster information includes a cluster name and a priority level ([0084] wherein the service manager 700 is a server, wherein priority (cluster information)  is received after it is created i.e. modifying would be information after it was originally created and [0089] wherein the backbone containing the service manager is a cluster, so information about that cluster is cluster information, and a name is received by determining cost on the nodes in the cluster as discussed in [0082]);
sending, to the first server, a request of writing the intermediate file([0127] wherein the results being sent is the request to write the intermediate file), but does not disclose wherein the request includes the cluster information and the cluster information is verified by the first server; and writing the intermediate file to the first server after the cluster information is successfully verified by the first server, so that the first server writes the intermediate file according to a local disk load and the priority level of the cluster information. However, Leggette teaches wherein the request includes the cluster information and the cluster information is verified by the first server ([0288] wherein the request priority of the intermediate results (partial task/partial task results when the task is sent); and writing the intermediate file to the first server after the cluster information is successfully verified by the first server([0288] wherein the DST execution units (first and second client) are sent the priority of all tasks, wherein the task priority is similar to the job priority in Neiman, that the task priority is associated with the output results), but does not teach so that the first server writes the intermediate file according to a local disk load and the priority level of the cluster information. However, Hu teaches so that the first server writes the intermediate file according to a local disk load and the priority level of the cluster information([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman, Leggette and Hu all provide priority information as cluster information for intermediate files. One could include sending of the priority information to the clients as in Leggette with the priority information for intermediate files based on asks in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method storing intermediate files with priority in Neiman with the priority information being sent to the clients in Legette in order to allow the system to create the intermediate files in a meaningful order. Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .

Claims 16, 17, 33 and 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiman et al. (“Neiman”), United States Patent Application Publication No. 2003/0236848, in view of Hu et al. (“Hu”), United States Patent Application Publication No. 2015/0150017. 

As per claim 16, Neiman discloses an intermediate file processing method for a second client, comprising:
receiving cluster information from a cluster management client ([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), wherein the cluster
information is associated with an intermediate file to be written to a first server ([0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), is created by a second server under a request from the cluster management client([0084] wherein a user (cluster management client) requests or the scheduler creates cluster priority meta-information for a job, and includes a priority level ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job);
 ([0128] wherein the key (other cluster information related to the job like priority) is used to query for the write location of the intermediate file in the cache); wherein the intermediate file is uploaded by a first client to the first server([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)); and
reading the intermediate file from the first server according to the write location information ([0128] wherein if they key is found, the results are returned. i.e. the intermediate file is read from the first server), but does not disclose written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman with the storing of intermediate files by load and priority information in Hu in order to improve overall performance by reducing the instances in which partition segments are fetched from disk.

As per claim 17, note the rejection of claim 17 where Neiman and Hu are combined. The combination teaches the method of claim 16. Neiman further discloses wherein the cluster information further includes an expiration time, and the method further comprises:
sending, to the cluster management client, a message indicating that the intermediate file has been successfully read ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done); and
updating, by the cluster management client, the expiration time to a current time on the second server, so that the second server deletes the cluster information, and the first server deletes the intermediate file corresponding to the cluster information ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done).

As per claim 33, Neiman discloses an intermediate file processing client, comprising:
an eighth receiving module configured to receive cluster information from a cluster management client ([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job, wherein the client uses the administrative GUI to send the information), wherein [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), is created by a second server under a request from the cluster management client ([0084] wherein a user (cluster management client) requests or the scheduler creates cluster priority meta-information for a job), and includes a priority level ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job);
a second querying module configured to query from the first server the disk write location information for the intermediate file corresponding to the cluster information, according to the cluster information([0128] wherein the key (other cluster information besides priority) is used to query for the write location of the intermediate file in the cache), wherein the intermediate file is uploaded by a first client to the first server ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)); and
a reading module configured to read the intermediate file from the first server according to the write location information([0128] wherein if they key is found, the results are returned. i.e. the intermediate file is read from the first server), but does not teach written by the first server according to local disk load and the priority level of the cluster information. However, Hu teaches written by the first server according to local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 


As per claim 51, Neiman discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the device to perform an intermediate file processing method for a second client, the method comprising:
receiving cluster information from a cluster management client ([0084] wherein the scheduler creates cluster priority meta-information for a job, which is meta-information as described in [0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), wherein the cluster information is associated with an intermediate file to be written to a first server ([0042], wherein job meta-information is “of the intermediate file” since the file is related to a job), is created by a second server under a request from the cluster management client ([0084] wherein a user (cluster management client) requests or the scheduler creates cluster priority meta-information for a job), and includes a cluster name and a priority level ([0084] wherein a user requests or the scheduler creates cluster priority meta-information for a job and a name is received by determining cost on the nodes in the cluster as discussed in [0082]);
based on the cluster information, querying from the first server disk write location information for the intermediate file corresponding to the cluster information ([0128] wherein the key (other cluster information besides priority) is used to query for the write location of the intermediate file in the cache), wherein the intermediate file is uploaded by a first client to the first server ([0127] wherein the intermediate results (file) is uploaded to the cache (first server) by the node computer (client)) 
reading the intermediate file from the first server according to the write location information([0128] wherein if they key is found, the results are returned. i.e. the intermediate file is read from the first server), but does not disclose written by the first server according to a local disk load and the priority level of the cluster information. However, Hu teaches written by the first server according to a local disk load and the priority level of the cluster information ([0047] wherein the partition segment is the intermediate file and is written to the first server (physical memory) if there is room on the local disk (disk load) and depending on the priority). 
Neiman and Hu both store intermediate files with priority information. One could store the files based on local disk load and priority as in Hu with the files and priority information in Neiman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing intermediate files and creating cluster information for those files in the combination of Neiman with the storing of intermediate files by load and priority 

As per claim 52, note the rejection of claim 51 where Neiman and Hu are combined. The combination teaches the non-transitory computer readable medium of claim 51, wherein the cluster information further includes an expiration time, and the set of instructions is executable by the at least one processor of the device to cause the device to further perform:
sending, to the cluster management client, a message indicating that the intermediate file has been successfully read ([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done);; and
updating, by the cluster management client, the expiration time to a current time on the second server, so that the second server deletes the cluster information, and the first server deletes the intermediate file corresponding to the cluster information([0114] wherein the second client would communicate that the job is done indicating that the intermediate file has been read, wherein the job finishing is equal to the expiration time if it is determined that the job is done).




Allowable Subject Matter
Claims 4, 14, 39, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158